                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

MICHAEL POSTAWKO, et al.,                            )
                                                     )
                      Plaintiffs,                    )
                                                     )
       v.                                            )      No. 2:16-CV-4219-NKL-P
                                                     )
MISSOURI DEPARTMENT OF                               )
CORRECTIONS, et al.,                                 )
                                                     )
                      Defendants.                    )

                   JOINT MOTION FOR PRELIMINARY APPROVAL
                         OF CLASS ACTION SETTLEMENT

       The parties seek preliminary approval of a settlement in this case. Plaintiffs filed this

lawsuit on behalf of themselves and other similarly situated individuals in the custody of the

Missouri Department of Corrections (“MDOC”), alleging that MDOC and its private medical

services provider, Corizon, LLC (“Corizon”) violated their constitutional right to adequate medical

care. MDOC and Corizon (collectively, the “Defendants”) have denied, and continue to deny, the

allegations and contend their provision of medical care is, and has been, adequate and appropriate.

Nevertheless, and without any admission of liability, the parties have reached an amicable

resolution.

       The parties engaged in lengthy arms-length settlement negotiations. The parties first

negotiated in May 2019, pursuant to an ADR order entered in this case. At the Court’s

encouragement, the parties resumed those negotiations in October 2019, following a hearing on

Plaintiffs’ Motion for Preliminary Injunction. After further discovery efforts, the parties engaged

in additional in-person negotiations in February 2020. The parties have continued to negotiate

since that time, all while proceeding with some additional discovery matters.




                                                                                                 1
         Case 2:16-cv-04219-NKL Document 454 Filed 08/21/20 Page 1 of 6
       As set forth in the Suggestions in Support of this Joint Motion, the parties believe the terms

of the Agreement are fair, reasonable, and adequate within the meaning of Fed. R. Civ. P. 23, thus

warranting the Court’s preliminary approval.

       The proposed Agreement is attached as Exhibit 1 to the Suggestions in Support. The

proposed Notice to the Class of the proposed Agreement, which would inform Class members of

their right to submit objections to the Agreement, the procedure for doing so, and the availability

of copies of the Agreement, is attached as Exhibit 2 to the Suggestions in Support. The Order

Granting Preliminary Approval of Agreement, Setting Hearing, and Directing Class Notice is

attached as Exhibit 3 to the Suggestions in Support.

       WHEREFORE, the parties respectfully request that the Court:

       (a)     preliminarily approve the Agreement;

       (b)     order MDOC’s posting and distributing (as outlined in the Suggestions in Support

of this Joint Motion) the Notice to the Class within or before two weeks of the date of any order

of the Court granting preliminary approval of the Settlement Agreement, and including a

requirement that Defendants: (i) provide Class Counsel with a copy of the August 2020 HCV

Master List marked as “Attorneys’ Eyes Only” pursuant to the Joint Stipulated Protective Order

(Dkt. 168) upon commencing distribution of the Notice; and (ii) file with the Court within 16 days

after the date of such order a certification that they complied with the posting and distribution

requirement;

       (c)     require objections or comments to the Settlement Agreement be mailed to the Court

as set forth in the Notice, postmarked by 30 days after completion of the Notice distribution

procedures outlined above;

       (d)     order that briefs in support of approval of the Settlement Agreement be due two

weeks after objections and comments are due;

                                                                                                   2
         Case 2:16-cv-04219-NKL Document 454 Filed 08/21/20 Page 2 of 6
       (e)     schedule a fairness hearing two weeks or later after the deadline for objections and

comments; and

       (f)     finally approve the proposed Agreement, after considering the terms of the

Agreement and any objections interposed to the Agreement, and conducting whatever proceedings

the Court feels are necessary.



Dated: August 21, 2020                       Respectfully submitted,
                                             By: /s/ Amy E. Breihan
                                             Anthony E. Rothert, #44827
                                             Jessie Steffan, #64861
                                             Omri E. Praiss, #41850
                                             American Civil Liberties Union
                                             of Missouri Foundation
                                             906 Olive Street, Suite 1130
                                             St. Louis, Missouri 63108
                                             Phone: (314) 652-3114
                                             Fax: (314) 652-3112
                                             trothert@aclu-mo.org
                                             jsteffan@aclu-mo.org

                                             Gillian R. Wilcox, #61278
                                             American Civil Liberties Union
                                             of Missouri Foundation
                                             406 West 34th Street, Suite 420
                                             Kansas City, Missouri 64111
                                             Phone: (816) 470-9938
                                             Fax: (314) 652-3112
                                             gwilcox@alcu-mo.org

                                             Amy E. Breihan, #65499
                                             Megan G. Crane, #71624
                                             Roderick & Solange
                                             MacArthur Justice Center
                                             3115 South Grand Blvd., Suite 300
                                             St. Louis, MO 63118
                                             Phone: (314) 254-8540
                                             Fax: (314) 254-8547
                                             amy.breihan@macarthurjustice.org
                                             megan.crane@macarthurjustice.org

                                             Elizabeth L. Henthorne (pro hac vice)
                                             Amelia I. P. Frenkel (pro hac vice)
                                                                                                 3
         Case 2:16-cv-04219-NKL Document 454 Filed 08/21/20 Page 3 of 6
                            Anastasia M. Pastan (pro hac vice)
                            Tamarra Matthews Johnson (pro hac vice)
                            Kieran Gostin (pro hac vice)
                            Wilkinson Walsh LLP
                            2001 M Street NW
                            10th Floor
                            Washington, DC 20036
                            Phone: (202) 847-4000
                            Fax: (202) 847-4005
                            bhenthorne@wilkinsonwalsh.com
                            afrenkel@wilkinsonwalsh.com
                            apastan@wilkinsonwalsh.com
                            tmatthewsjohnson@wilkinsonwalsh.com
                            kgostin@wilkinsonwalsh.com

                            Meghan C. Cleary (pro hac vice)
                            Wilkinson Walsh LLP
                            130 West 42nd Street, Suite 1402
                            New York, NY 10036
                            Phone: (424) 291-9669
                            Fax: (202) 847-4005
                            mcleary@wilkinsonwalsh.com

                            Counsel for Plaintiffs

                            By: /s/ Matthew B. Reeves (w/consent)
                            William R. Lunsford
                            Matthew B. Reeves
                            Maynard, Cooper & Gale, P.C.
                            655 Gallatin Street
                            Huntsville, Alabama 35801
                            Telephone: (256) 551-0171
                            Facsimile: (256) 512-0119
                            blunsford@maynardcooper.com
                            mreeves@maynardcooper.com

                            Dwight A. Vermette
                            Eckenrode-Maupin
                            11477 Olde Cabin Road
                            Suite 110
                            St. Louis, Missouri 63141
                            Telephone: (314) 726-6670
                            Facsimile: (314) 726-2106
                            dav@eckenrode-law.com

                            Counsel for Defendant Corizon, LLC



                                                                      4
Case 2:16-cv-04219-NKL Document 454 Filed 08/21/20 Page 4 of 6
                            By: /s/ Jennifer Baumann (w/consent)
                            Jennifer Baumann
                            John W. Taylor
                            Office of the Attorney General
                            815 Olive Street
                            St. Louis, Missouri 63101
                            Telephone: (314) 340-7861
                            Facsimile: (314) 340-7029
                            jennifer.baumann@ago.mo.gov
                            john.taylor@ago.mo.gov


                            Zachary T. Buchheit
                            Office of the Attorney General
                            P.O. Box 899
                            Jefferson City, Missouri 65102
                            Telephone: (573) 751-8807
                            Facsimile: (573) 751-0774
                            zachary.buchheit@ago.mo.gov

                            Counsel for Defendants Missouri Department of
                            Corrections, Adrienne Hardy, and Anne L. Precythe




                                                                            5
Case 2:16-cv-04219-NKL Document 454 Filed 08/21/20 Page 5 of 6
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of August, 2020, a true and correct copy of the

foregoing document was electronically filed using the Court’s online case filing system, which

will send notice to all counsel of record.



                                             By: /s/ Amy E. Breihan




                                                                                            6
         Case 2:16-cv-04219-NKL Document 454 Filed 08/21/20 Page 6 of 6
